                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                              CASE NO.: 2:16-cr-104-FTM-38CM

THURNAL GLOVER, JR.
                                                 /

                                       OPINION AND ORDER1

        Before the Court is pro se Defendant Thurnal Glover, Jr.’s Motion to Correct the

Denial of Order to Transfer the Defendant into Federal Custody filed on August 1, 2019.

(Doc. 123). The Government has not responded, and the time to respond has lapsed.

        A federal grand jury indicted Glover for conspiracy to commit armed bank robbery

and armed bank robbery. Because Glover was in state custody when indicted, the Court

issued a Writ of Habeas Corpus Ad Prosequendum for him. (Doc. 8). Almost five months

later, the Court accepted Glover’s guilty plea. On May 9, 2017, the Court sentenced him

to “60 Months as to Count 1 and 90 Months as Count 2, to run concurrently.” (Doc. 100

at 2). He was then returned to state custody. And a month later, the state court revoked

his probation and sentenced him to sixty months imprisonment “concurrent with federal

sentence.” (Doc. 118-2). Because the state obtained custody of Glover first, he started

the state sentence with a federal detainer. (Doc. 118).




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink stops working or directs the user to some other site does not affect the opinion of the Court.
        About a year after his state sentence, Glover moved to be transferred to the Bureau

of Prisons from state custody to serve his federal sentence. (Doc. 118). The Court denied

the motion because it lacked authority to direct Glover to be transferred to a federal facility

until he completed his state-imposed imprisonment. (Doc. 120).

        Another year has passed. And Glover wants the Court to reconsider its decision.

He says the Court’s prior order was incorrect in stating he was serving a 60-month state

sentence when he was federally indicted. (Doc. 123). Glover asserts the Court must

have received bad information because the state court did not sentence him until after

the undersigned did.

        Glover is correct that the Court’s prior order mistakenly states the state court

sentenced him before the Indictment here. But the misstatement does not change the

analysis. Glover was first in state custody on the charge for which he is now serving his

state sentence, and there was no break in his state custody before the Writ. Because

Glover was brought into federal custody on the Writ, the state retained priority over

Glover’s custody status. In other words, the Writ did not disrupt Florida’s primary custody

over him. See Butler v. Warden, 451 F. App’x 811, 812 (11th Cir. 2011) (“[W]hen the

federal government takes possession of a state prisoner pursuant to a writ of habeas

corpus ad prosequendum, the state’s custody is not interrupted, and thus the prisoner’s

federal sentence does not begin to run until he is turned over to federal authorities after

having served his state sentence.”); Causey v. Civiletti, 621 F.2d 691, 693 (5th Cir. 1980)2

(“A writ of habeas corpus ad prosequendum is only a ‘loan’ of the prisoner to another



2In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981) (en banc), the Eleventh Circuit adopted
as binding precedent all decisions of the Fifth Circuit Court of Appeals issued before the close of business
on September 30, 1981.




                                                     2
jurisdiction for criminal proceedings in the receiving jurisdiction.”). Glover has provided

no persuasive basis for the Court to reconsider its prior order. Nor has he shown any new

law in which the Court has authority to direct Glover to be transferred to a federal facility.

Glover’s request is better directed to the Bureau of Prisons, which has “exclusive authority

to determine when a federal sentence shall begin and where the federal sentence shall

be served.” United States v. Hunter, No. 2:06-cr-81-FtM-29DNF, 2012 WL 4051954, at

*2 (M.D. Fla. Sept. 13, 2012).

       Accordingly, it is now

       ORDERED:

       Defendant Thurnal Glover, Jr.’s Renewed Motion for Transfer (Doc. 123) is

DENIED.

       DONE AND ORDERED at Fort Myers, Florida on this 26th day of August 2019.




Copies: Counsel of Record




                                              3
